KeewiN, J.
Two questions arise under the assignments of error: Eirst, Was the court right in holding that upon the evidence the plaintiff was entitled to judgment, and in submitting to the jury only the question of amount of damages ?' and second, Did the court err in excluding evidence ?
*3821. Tbe facts in this case bring it clearly witbin tbe rule of Monson v. Lewis, 123 Wis. 583, 101 N. W. 1094. Tbe plaintiff bad peaceable possession of tbe key, and tbe defendant was not justified in making an assault upon plaintiff for tbe purpose of getting possession of it. He therefore was liable for tbe damages resulting from sucb unlawful acts. Monson v. Lewis, supra.
2. Error is assigned because tbe court excluded evidence to tbe effect tbat plaintiff was at tbe time of injury under tbe influence of liquor, on tbe ground tbat sucb evidence would bave shown tbat plaintiff was on this account “bordering on imbecility, half crazy.” On objection to tbe evidence defendant’s counsel expressly stated tbat be did not offer it on tbe question of damages, but for tbe purpose of showing tbe strange conduct of plaintiff at tbe time of tbe injury as a reason why be kept tbe key. It was clearly inadmissible for sucb purpose, and no error was committed in excluding it. We find no •error in tbe record.
By the Gourt. — Judgment affirmed.